[Cite as State v. Nelson, 2022-Ohio-1665.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 110593
                 v.                                :

GREGORY NELSON, JR.,                               :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 19, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-19-645954-A and CR-19-646656-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James Gallagher, Assistant Prosecuting
                 Attorney, for appellee.

                 Fred Middleton, for appellant.


JAMES A. BROGAN, J.:

                   Defendant-appellant Gregory Nelson, Jr. (“Nelson”) appeals from his

convictions and sentence for felonious assault and other charges following a bench

trial. For the reasons that follow, we affirm.
Factual and Procedural History

              On December 17, 2019, a Cuyahoga County Grand Jury indicted

Nelson on various offenses in two separate cases stemming from three separate

incidents in October and November 2019. In Cuyahoga C.P. No. CR-19-645954,

Nelson was charged with two counts of discharge of firearm on or near prohibited

premises in violation of R.C. 2923.162(A)(3), felonies of the third degree, both of

which carried one- and three-year firearm specifications; five counts of aggravated

menacing in violation of R.C. 2903.21(A), misdemeanors of the first degree; one

count of felonious assault in violation of R.C. 2903.11(A)(2), a felony of the second

degree, which carried one- and three-year firearm specifications; one count of

criminal damaging or endangering in violation of R.C. 2909.06(A)(1), a

misdemeanor of the first degree, with a furthermore specification; and one count of

having weapons while under disability in violation of R.C. 2923.13(A)(2), a felony of

the third degree.

              In Cuyahoga C.P. No. CR-19-646656, Nelson was charged with one

count of felonious assault in violation of R.C. 2903.11(A)(2), a felony of the second

degree, with one- and three-year firearm specifications; one count of assault in

violation of R.C. 2903.13(A), a misdemeanor of the first degree with a pregnant

victim specification; one count of abduction in violation of R.C. 2905.02(A)(2), a

felony of the third degree; one count of aggravated menacing in violation of R.C.

2903.21(A); and one count of having weapons while under disability in violation of

R.C. 2923.13(A)(2), a felony of the third degree.
              On February 9, 2021, Nelson waived his right to a jury trial. On

March 2, 2021, the state moved to join the cases together for trial. Defense counsel

did not object to the joinder motion, and the court granted the motion.

              On April 5, 2021, the case proceeded to a bench trial. The state called

the victim Asia Sparks (“Sparks”), Sparks’s mother Cinnamon Anderson

(“Anderson”), Brenda Walkerly (“Walkerly”), and Detective James Januszewski

(“Detective Januszewski”).

              Sparks testified that she had known Nelson for four to five years and

had been romantically involved with him for the duration of their relationship. The

couple had one child together, a son who was born on May 18, 2020.

              Anderson, Sparks’s mother, testified that on October 5, 2019, she was

in bed at her home in Shaker Heights, Ohio. Around 2:00 or 3:00 a.m., she heard

loud noises and came downstairs to find Sparks and Nelson. Anderson told Sparks

that she should take Nelson home. According to Anderson, Sparks did not want to

take Nelson home, so Anderson offered to drive Nelson to his grandmother’s house

in Cleveland, Ohio, where he was staying at the time. Anderson drove with Sparks

and Nelson to Nelson’s grandmother’s house.

              Anderson testified that during the 15-minute car ride, she told Sparks

that Sparks should not be drinking or smoking because she was pregnant.

According to Anderson, Nelson was aware that Sparks was pregnant. Sparks denied

this in her testimony, testifying that although she was pregnant during all three of
the incidents, Nelson did not learn that she was pregnant until after his arrest for

these incidents.

              Anderson testified that Nelson seemed fairly calm during the ride, but

as they got closer to his grandmother’s house, he got increasingly agitated and raised

his voice. Anderson testified that Nelson and Sparks were discussing an “incident”

but Anderson did not know what this incident was. According to Anderson, when

they arrived at Nelson’s grandmother’s house, Nelson “got out of the car and he just

started shooting a gun.” Anderson described Nelson shooting the gun up in the air

and down the street, and she testified that he shot the gun approximately four times

while standing in the middle of the street. In her initial statement to police,

Anderson stated that Nelson fired twice in the air and twice in the ground.

              Sparks testified that Nelson had learned that she had cheated on him

and he was mad. Sparks testified that when they arrived at Nelson’s grandmother’s

house, Nelson got out of the vehicle and she and Anderson remained in the vehicle.

Nelson fired a gun in the air. After Nelson fired his gun, Sparks told Anderson to

drive away. Sparks testified that Anderson did not immediately drive away and

Nelson was shouting angrily at her about cheating. Ultimately, Nelson went inside

his grandmother’s house and Sparks and Anderson drove home. Sparks did not call

the police after this incident. Anderson testified that in the weeks following this

incident, Nelson texted her apologizing for shooting his gun and scaring her.

Anderson testified that she did not contact the police immediately after this incident
because she was scared and because she wanted to give Nelson “the benefit of the

doubt.”

              The second incident occurred several weeks later. Sparks had let

Nelson borrow her car. Walkerly, who was dating Sparks’s brother Anthony at the

time, testified that on October 23, 2019, Sparks had spent the night at Walkerly’s

house. Walkerly testified that on October 24, Sparks was worried about going to get

her car, so Walkerly, Sparks, and Anthony went to pick up the car from Nelson’s

grandmother’s house. Walkerly testified that when they arrived at the house, Sparks

and Anthony went inside with Nelson to retrieve Sparks’s car keys, and Walkerly

waited outside by her car, which was parked in front of Nelson’s neighbor’s house.

Walkerly described Anthony, Sparks, and Nelson coming out of the house together.

She testified that Anthony came over to her and Sparks and Nelson were arguing

and walking towards Sparks’s car, which was parked directly in front of Nelson’s

house. Walkerly testified that Sparks told her and Anthony to get in the car and go.

Walkerly got in her car with Anthony and turned the car around so that she would

be facing Sparks’s driver side to communicate about where they were going next.

According to Walkerly, Sparks drove off as Walkerly pulled her car around and that

is when Nelson, standing in the middle of the street, pulled a gun out and shot first

at the ground and then at Sparks’s car. Walkerly testified that Nelson possibly fired

a third shot before running after Sparks’s car.

              Sparks testified that when they arrived at Nelson’s grandmother’s

house, she asked Nelson if he was with another girl and he said no. Sparks testified
that she retrieved her car keys from him, got into her car, and was about to leave

when she heard “loud sounds.” The following exchange took place:

      PROSECUTOR: Was there a firearm at that incident?

      SPARKS: No.

      PROSECUTOR: Okay.

      SPARKS: I didn’t see no firearm.

      PROSECUTOR: Okay. Did you hear any shots?

      SPARKS: No.

      PROSECUTOR: You didn’t hear any gunshots?

      SPARKS: I heard gunshots. They told me that it was gunshots.

      DEFENSE COUNSEL: Objection.

      COURT: Sustained.

      PROSECUTOR: So you heard loud sounds?

      SPARKS: Yeah.

      PROSECUTOR: And you testified —

      SPARKS: Well, when I heard the shots I was on the next street.

      PROSECUTOR: So you know what a gunshot is, right? What it sounds
      like?

      SPARKS: Uh-huh.

      PROSECUTOR: So you heard gunshots?

      SPARKS: Yeah.

      PROSECUTOR: But you just heard gunshots, you didn’t see it?

      SPARKS: I heard it, I didn’t see it.
      PROSECUTOR: That was right after you were talking to the defendant
      about who he was with?

      SPARKS: Yeah.

Sparks went on to testify that she did not notice damage to her car, but she explained

that a detective subsequently came to review damage to her car.

               Anderson testified that on October 24, 2019, Anthony and Walkerly

came to Anderson’s house, hysterical about what had just occurred. Anderson

testified that Anthony described Nelson shooting at Sparks. Anderson filed a police

report that day for both the October 5 and October 24 incidents.

               The third incident occurred on November 28, 2019. Sparks testified

that it was her birthday that day and, after working all day, she went to see Nelson.

She testified that they were relaxing when she brought up another man. According

to Sparks, Nelson “brushed it off” but she “kept egging him on.” Sparks testified that

she hit Nelson and then they started fighting and hitting each other. Sparks testified

that they fought over a period of several hours and, at one point, they drove to a

nearby convenience store. The fighting continued while they were in the car. Sparks

testified that she was bruised as a result of this fight and she ultimately reported the

incident at Anderson’s insistence. Sparks also went to the hospital to be treated for

her injuries. At trial, Sparks testified that Nelson did not have a firearm during the

fight, but she acknowledged in her trial testimony that she initially told the police

and hospital personnel that Nelson had hit her in the head with a firearm. Similarly,

Sparks testified that if she had wanted to leave at any point during the fight, she
could have, but she had initially told police that Nelson was holding her against her

will because she was angry.

               Anderson testified at trial that on November 29, 2019, her husband

came to her in the kitchen and informed her that Sparks was outside in an

ambulance. Anderson testified that Sparks “looked very bad” and said that her hair

was thinning and her face was swollen, and “it was terrible.” Anderson testified that

the ambulance transported Sparks to the hospital and Anderson picked her up from

the hospital later that day. Anderson testified that the next day, she filed a police

report

               Anderson went on to testify that she subsequently went with Sparks

to pick up Sparks’s car from the impound lot. Upon noticing a gun and drugs in the

car, Anderson called the police.

               Detective Robert Januszewski (“Detective Januszewski”) testified

that upon being assigned this case, he spoke with Sparks and Anderson. He

described Sparks as initially not being very cooperative, noting specifically that she

was supposed to have a formal interview and did not show up. Ultimately, Detective

Januszewski interviewed Sparks at her home. He also interviewed Anderson and

subsequently took Walkerly’s statement over the phone. Detective Januszewski

testified that he also took a statement from Sparks’s brother Anthony.1 Detective



         1
       Anthony did not testify at trial. Anderson testified that at the time of the trial,
Anthony had been in Mexico for approximately six months and had not received a
subpoena to appear as a witness at trial. Detective Januszewski’s testimony corroborated
this.
Januszewski testified that over the course of the case, Sparks had avoided his calls

and had signed a no prosecution form. Detective Januszewski also testified that in

the course of his investigation, he inspected Sparks’s vehicle, saw a small hole in the

right taillight, and intended to process the vehicle, but Sparks did not want her

vehicle to be formally processed. Detective Januszewski testified that the small hole

appeared to be a possible bullet hole.

               At the close of the state’s case, Nelson’s counsel made a Crim.R. 29

motion for acquittal.    The court granted Nelson’s motion as to one count of

aggravated menacing against Anthony and denied the motion as to the remaining

counts and specifications. Nelson did not call any witnesses or introduce evidence

on his behalf. Defense counsel renewed his Crim.R. 29 motion, which the court

denied.

               The court found Nelson guilty of two counts of discharging a firearm

on or near prohibited premises, one count of aggravated menacing against

Anderson, one count of felonious assault against Sparks, one count of criminal

damaging or endangering, one count of aggravated menacing against Walkerly, two

counts of having weapons while under disability, one count of assault against

Sparks, and one count of aggravated menacing against Sparks, including the

corresponding firearm specifications for these offenses.

               The court found Nelson not guilty of two counts of aggravated

menacing against Sparks, one count of felonious assault against Sparks, and one

count of abduction of Sparks, including the corresponding firearm specifications.
               On May 20, 2021, the court held a sentencing hearing. The assistant

prosecuting attorney addressed the court, informing the court that Sparks had

submitted a letter to the court asking for Nelson to receive the minimum sentence.

The assistant prosecuting attorney went on to request a “mid-range” sentence.

Anderson addressed the court and asked the court to impose a minimum sentence

on Nelson and consider ordering anger management or other classes that might help

with impulsive behavior. The court read Sparks’s letter into the record. Finally,

defense counsel addressed the court and requested a minimum sentence for Nelson.

Defense counsel also objected to the application of the Reagan Tokes Law to the

case.

               The court stated that it had reviewed the presentence investigation

report, considered the written and oral statements made by the victims and the

parties, and considered the principles and purposes of felony sentencing in R.C.

2929.11 and the sentencing factors in R.C. 2929.12. Ultimately, the court sentenced

Nelson to a total aggregate sentence of 10 to 12 years.2

               Nelson appeals, presenting five assignments of error for our review:



        2The court merged the one- and three-year firearm specifications on the two
discharge of a firearm offenses and the felonious assault offenses, and the state elected to
proceed with sentencing on the three-year firearm specification on those three counts.
The court found that the three-year firearm specifications corresponding to the felonious
assault and discharge of a firearm offenses that occurred on October 24, 2019 stemmed
from the same transaction and merged those firearm specifications for sentencing. The
court found that the remaining three-year firearm specification stemmed from a separate
transaction. The court ordered both three-year firearm specifications to be served
consecutive to the sentences on their respective underlying charges and consecutive to
each other. Beyond that, the sentences for all counts were order to be served concurrently.
      I. Appellant maintains the court improperly failed to exclude the
      testimony of the complaining witness when she denied any shots were
      fired at her in regard to the aggravated assault charges or criminal
      damaging charges.

      II. Appellant maintains the court improperly denied the Crim.R. 29
      motion to dismiss the charges of discharging of firearm on or near
      prohibited premises.

      III. Appellant maintains the sentence imposed by the court under the
      Reagan Tokes Law is unconstitutional and the sentence should be set
      aside and a pre-S.B. 201 sentence imposed.

      IV. The convictions are against the manifest weight of the evidence.

      V. The court erred by ordering the sentences to be served consecutively,
      as the order was not supported by the R.C. 2929.14(C) factors, making
      it contrary to law.

Legal Analysis

I. Sparks’s Testimony

              Nelson’s first assignment of error asserts that the court’s failure to

exclude Sparks’s testimony when she denied that any shots were fired at her was

improper. Despite this framing, Nelson does not make any argument in support of

this assertion. Under App.R. 16(A)(7), an appellant must set forth in his brief “[a]n

argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.” Where a party raising an assignment of error “fails to

identify in the record” the error on which a particular assignment of error is based

or “fails to argue the assignment separately in the brief, as required under App.R.
16(A),” the court may disregard an assignment of error presented for review. App.R.

12(A)(2).

              Rather than present an argument in support of his evidentiary claim,

Nelson argues that the nature of Sparks’s testimony, which he characterizes as

“indecisive,” supports a conclusion that the elements of three of Nelson’s charges

were not proven beyond a reasonable doubt. This argument is not based on a lack

of evidence, but rather what Nelson characterizes as inconsistent evidence. To the

extent that Nelson’s arguments in his first assignment of error challenge that his

convictions were supported by sufficient evidence or were against the manifest

weight of the evidence, they will be addressed in our discussion of Nelson’s second

and fourth assignments of error. Nelson’s first assignment of error is overruled.

II. Crim.R. 29 Motion

              In his second assignment of error, Nelson argues that the court

improperly denied his Crim.R. 29 motion to dismiss the charges of discharge of a

firearm on or near prohibited premises in violation of R.C. 2923.162(A)(3).

Specifically, Nelson argues that Crim.R. 29(A) provides that a court “shall order the

entry of the judgment of acquittal of one or more offenses * * * if the evidence is

insufficient to sustain a conviction of such offense or offenses.” “Because a Crim.R.

29 motion questions the sufficiency of the evidence, ‘[w]e apply the same standard

of review to Crim.R. 29 motions as we use in reviewing the sufficiency of the

evidence.’” Fairview Park v. Peah, 8th Dist. Cuyahoga No. 110128, 2021-Ohio-
2685, ¶ 37, quoting State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847

N.E.2d 386, ¶ 37.

              A sufficiency challenge requires a court to determine whether the

state has met its burden of production at trial and to consider not the credibility of

the evidence but whether, if credible, the evidence presented would sustain a

conviction. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259,

273, 574 N.E.2d 492 (1991), citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.

2781, 61 L.Ed.2d 560 (1979).

              Nelson was convicted of two counts of discharge of a firearm on or

near prohibited premises in violation of R.C. 2923.162(A)(3), with one count related

to the October 5 incident and one count related to the October 24 incident. Pursuant

to R.C. 2923.162(A)(3), the state was required to prove that Nelson discharged a

firearm upon or over a public road or highway and the violation created a substantial

risk of physical harm to any person or caused serious physical harm to property.

              With respect to the October 5 incident, testimony from Sparks and

Anderson was presented that Nelson was on the street outside of his grandmother’s

house, he was angry, he had a firearm, and he pointed the firearm into the air and

fired. Anderson specifically testified that Nelson was standing in the middle of the

street and fired his gun down the street. With respect to the October 24 incident,
Walkerly testified that Nelson came out of the house, fired a gun toward the ground,

and fired a gun at Sparks as she drove away down the street. With respect to both

incidents, witness testimony established that Nelson’s grandmother’s house is

located on a public road, in a residential area in which the houses were located close

together. Finally, testimony from Detective Januszewski indicated that the damage

to Sparks’s car was likely a bullet hole.

               Viewing this evidence in the light most favorable to the state, any

rational trier of fact could have found that the elements of R.C. 2923.162(A)(3) were

proven beyond a reasonable doubt with respect to both the October 5 and

October 24 incidents. Therefore, the trial court properly denied Nelson’s Crim.R.

29 motion as to those charges. Nelson’s second assignment of error is overruled.

III. Reagan Tokes Law

               In third first assignment of error, Nelson argues that his sentence is

invalid because it was imposed pursuant to Reagan Tokes, which violates the Ohio

and United States Constitutions. Specifically, Nelson argues that the law violates his

right to a jury trial, violates his due process rights, and violates the separation-of-

powers doctrine. Nelson’s arguments are overruled pursuant to this court’s en banc

decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, which

overruled the challenges presented in this appeal to the Reagan Tokes Law enacted

through S.B. 201. Therefore, we find that Nelson’s sentence pursuant to Reagan

Tokes was not a violation of his constitutional rights. Nelson’s third assignment of

error is overruled.
IV. Manifest Weight

               In his fourth assignment of error, Nelson argues that his convictions

are against the manifest weight of the evidence.

               Unlike a challenge to the sufficiency of the evidence, a manifest

weight challenge attacks the quality of the evidence and questions whether the state

met its burden of persuasion at trial. State v. Hill, 8th Dist. Cuyahoga No. 99819,

2014-Ohio-387, ¶ 25, citing State v. Bowden, 8th Dist. Cuyahoga No. 92266, 2009-

Ohio-3598, ¶ 13. In our manifest weight review of a bench trial verdict, we recognize

that the trial court is serving as the factfinder.

       “‘Accordingly, to warrant reversal from a bench trial under a manifest
       weight of the evidence claim, this court must review the entire record,
       weigh the evidence and all reasonable inferences, consider the
       credibility of the witnesses, and determine whether in resolving
       conflicts in evidence, the trial court clearly lost its way and created such
       a manifest miscarriage of justice that the judgment must be reversed
       and a new trial ordered.’”

State v. Bell, 8th Dist. Cuyahoga No. 106842, 2019-Ohio-340, ¶ 41, quoting State v.

Strickland, 183 Ohio App.3d 602, 2009-Ohio-3906, 918 N.E.2d 170, ¶ 25 (8th Dist.),

quoting Cleveland v. Welms, 169 Ohio App.3d 600, 2006-Ohio-6441, 863 N.E.2d

1125 (8th Dist.), citing Thompkins, 78 Ohio St.3d 380 at 390, 678 N.E.2d 541.

               Nelson’s primary argument in support of his manifest weight claim is

that the evidence at trial, specifically Sparks’s testimony, was inconsistent. Nelson

points out that at trial, Sparks “admitted she lied” when she initially told police and

hospital staff that Nelson hit her in the head with a firearm. We agree with Nelson
that Sparks’s testimony was inconsistent; however, this does not warrant a

conclusion that his convictions were against the manifest weight of the evidence.

              Nelson claims that there was no evidence of Sparks being hit in the

head with a firearm. Nelson was convicted of two counts felonious assault in

violation of R.C. 2903.11(A)(2), which required the state to prove that Nelson

knowingly caused or attempted to cause physical harm to Sparks by means of a

deadly weapon or dangerous ordnance in the form of a firearm. One count related

to the October 24, 2019 incident, and one count related to the November 29, 2019

incident.

              With respect to the October 24 incident, the state presented evidence

at trial, in the form of testimony from Sparks and Anderson, that Nelson was angry

at Sparks, had a firearm, and fired it into the air and down the street. With respect

to the November 29 incident, the state presented evidence at trial that Sparks and

Nelson were arguing and fighting and Sparks ultimately went to the hospital, telling

hospital staff that Nelson had struck her in the head with a firearm.

              Although Sparks’s trial testimony differed from her earlier statements

to the police, much of her trial testimony corroborated the version of events

described by Anderson and Walkerly. Furthermore, the areas of Sparks’s testimony

that differed from her own earlier statements — such as her testimony that she did

not see Nelson with a firearm, that she was not afraid of Nelson, and that Nelson did

not hit her in the head with a firearm — are undermined by other evidence in the

record. Anderson and Walkerly both testified that they saw Nelson with a firearm
and saw him shoot down the street and/or towards Sparks’s vehicle on different

occasions. Furthermore, a firearm that did not belong to Sparks was found in her

vehicle, after she had allegedly been struck in the head with a firearm in the vehicle

earlier that day.

               Finally, Sparks and Nelson had an ongoing romantic relationship and

shared a child together and Sparks was hesitant to participate in and testify at

Nelson’s trial.     While our review empowers us to weigh the evidence and all

reasonable inferences and consider the credibility of witnesses, we are mindful that

“the credibility of the witnesses and the weight to be given the evidence are primarily

for the trier of fact to assess.” State v. Wiley, 8th Dist. Cuyahoga No. 99576, 2014-

Ohio-27, ¶ 70. The fact that Sparks described different behavior by Nelson at various

points in time goes to her credibility, but her inconsistent testimony does not negate

that she initially claimed that Nelson struck her in the head with a firearm.

               Having reviewed the entire record, we cannot conclude that the trial

court clearly lost its way and created a manifest miscarriage of justice. Nelson’s

convictions were not against the manifest weight of the evidence. Therefore,

Nelson’s fourth assignment of error is overruled.

V. Consecutive Sentences

               In his fifth and final assignment of error, Nelson argues that the court

erred by ordering Nelson’s sentences to be served consecutively because consecutive

sentences were not supported by the R.C. 2929.14(C) factors. Nelson refers to the

consecutive sentences imposed on Counts 1, 4, and 5 in Cuyahoga C.P. No. 19-
645954. Counts 1 and 5 were discharge of a firearm on or near prohibited premises

and Count 4 was felonious assault. Each count carried one- and three-year firearm

specifications. Following the merger of the one-year firearm specification into the

three-year firearm specification on each count, and the merger of the firearm

specifications for Counts 4 and 5, the court ordered that the two three-year firearm

specifications were to be served consecutive to each other and consecutive to the

sentences on their respective underlying offenses. The court did not otherwise

impose consecutive sentences. It is unclear whether Nelson is challenging the

court’s order that the firearm specifications be served prior and consecutive to the

sentence on their respective underlying offenses, or consecutive to each other, but

in either case, Nelson’s argument is not well-taken.

              R.C. 2929.14(C)(1)(a) provides that:

      Subject to division (C)(1)(b) of this section, if a mandatory prison term
      is imposed upon an offender pursuant to division (B)(1)(a) of this
      section for having a firearm on or about the offender’s person or under
      the offender’s control while committing a felony, if a mandatory prison
      term is imposed upon an offender pursuant to division (B)(1)(c) of this
      section for committing a felony specified in that division by discharging
      a firearm from a motor vehicle, or if both types of mandatory prison
      terms are imposed, the offender shall serve any mandatory prison term
      imposed under either division consecutively to any other mandatory
      prison term imposed under either division or under division (B)(1)(d)
      of this section, consecutively to and prior to any prison term imposed
      for the underlying felony pursuant to division (A), (B)(2), or (B)(3) of
      this section or any other section of the Revised Code, and consecutively
      to any other prison term or mandatory prison term previously or
      subsequently imposed upon the offender.

              Therefore, the court properly ordered the sentences on the firearm

specifications to be served consecutively to the underlying offenses and was not
required to make findings pursuant to R.C. 2929.14(C). State v. Brown, 8th Dist.

Cuyahoga No. 102549, 2015-Ohio-4764, ¶ 16. Furthermore, the imposition of

consecutive sentences for multiple firearm specifications is authorized by law as

described in R.C. 2929.14(B)(1)(g):

      If an offender is convicted of or pleads guilty to two or more felonies, if
      one or more of those felonies are * * * felonious assault, * * * and if the
      offender is convicted of or pleads guilty to a specification of the type
      described under division (B)(1)(a) of this section in connection with
      two or more felonies, the sentencing court shall impose on the offender
      the prison term specified under division (B)(1)(a) of this section for
      each of the two most serious specifications of which the offender is
      convicted or to which the offender pleads guilty and, in its discretion,
      also may impose on the offender the prison term specified under that
      division for any or all of the remaining specifications.

Here, the trial court, as mandated by R.C. 2929.14(B)(1)(g), imposed consecutive

sentences on the firearm specifications attendant to the felonious assault and

discharge of a firearm on or near prohibited premises charges. We find no error by

the trial court. Id., citing State v. Vanderhorst, 8th Dist. Cuyahoga No. 97242, 2013-

Ohio-1785; State v. Isreal, 12th Dist. Warren No. CA2011-11-115, 2012-Ohio-4876

(trial court commits no error in imposing multiple consecutive sentences on firearm

specifications). Finally, because the imposition of consecutive sentences for firearm

specifications is mandatory under R.C. 2929.14(B)(1)(g), the trial court was not

required to make R.C. 2929.14(C)(4) findings before imposing multiple and

consecutive firearm specifications. Id., citing State v. Young, 8th Dist. Cuyahoga

No. 102202, 2015-Ohio-2862, ¶ 7, 10. Accordingly, Nelson’s fifth assignment of

error is overruled.
               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



JAMES A. BROGAN, JUDGE*

KATHLEEN ANN KEOUGH, P.J. and
MICHELLE J. SHEEHAN, J., CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)